       Case 7:21-cv-00205 Document 1-3 Filed on 05/21/21 in TXSD Page   1 of 6
                                                                  Electronically Filed
                                                                  4/19/2021 2:49 PM
                                                                                               Hidalgo County District Clerks
                                                                                               Reviewed By: Alexis Bonilla

                                                                        'H
                                           CAUSE N09'1484'21

MARIA DEL CARMEN                                                  §          IN   THE DISTRICT COURT 0F
CERECEDO VILLALOBOS                                               §
                                                                  §
                                                                  §
V.                                                                §          HIDALGO COUNTY, T E X A s
                                                                  §
NATHANIEL YATES                                                   §
AND                                                               §
OMNI ENTERPRISES                                                  §                 JUDICIAL DISTRICT

                       PLAINTIFF’S ORIGINAL PETITION, JURY DEMAND
                                      AND REQUEST FOR DISCLOSURE
TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, MARIA DEL CARMEN CERECEDO VILLALOBOS,                                          Plaintiff in the


above    entitled   and numbered cause, complaining of and against                 NATHANIEL YATES               and

OMNI ENTERPRISES,                    Defendants herein, and for causes of action would respectfully show


unto the Court the following:


                                                             I.

                                         DISCOVERY CONTROL PLAN

1.0      Discovery     is   intended t0 be conducted under Level 3 of the Texas Rules 0f Civil Procedure


190.


                                                            II.

                                                     PARTIES

2.0      Plaintiff is a resident      of Hidalgo County, Texas.


2.1      Defendant,     NATHANIEL YATES,              is   an individual residing in the State of Nebraska,      Who

may be     served with service of process at 10911 Arlington Plz, Omaha, Nebraska, 68164, or


wherever he     may be      found.


2.2      Defendant,     OMNI ENTERPRISES,              is    an entity doing business in the State 0f Texas and


may be    served with service 0f process by serving any ofﬁcer, agent, representative, owner, director




Plaintiff’s Original Petition, Jury   Demand and Request   for Disclosure                             Page   1   of 6
                                                                 Electronically Filed
      Case 7:21-cv-00205 Document 1-3 Filed on 05/21/21 in TXSD Page   2 of 6
                                                                 4/19/2021 2:49 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Alexis Bonilla
                                            C-1484-21-H
or president at P.O. Box 790803, San Antonio, Texas 78279, or wherever it may be found.

                                             III.
                                    JURISDICTION & VENUE

3.0     Venue is proper in Hidalgo County, Texas, pursuant to Tex. Civ. Prac. & Rem. Code

§15.001 et seq. because all or a substantial part of the events or omissions giving rise to the claims

arose in Hidalgo County, Texas. This Court has jurisdiction over the parties and subject matter

hereof. The amount in controversy exceeds the minimum jurisdictional limits of this Court.

                                                IV.
                                               FACTS

4.0     On or about June 3, 2019, Plaintiff was lawfully driving in a 2012 Chevrolet Sonic,

traveling northbound on Bicentennial Blvd., a road located in McAllen, Hidalgo County, Texas. At

the time in question, Defendant NATHANIEL YATES was stationary facing eastbound at a stop

sign at the intersection of Bicentennial Blvd. and Dallas Ave. Defendant failed to yield right-of-

way from a stop sign, striking Plaintiff’s vehicle.

4.1     At such time, Defendant NATHANIEL YATES was working in the course and scope of

his employment with OMNI ENTERPRISES.



                                          V.
                               NEGLIGENCE OF DEFENDANTS

 A.     NATHANIEL YATES

5.0     At the time of the accident made the basis of this suit, Defendant, NATHANIEL YATES,

was operating the aforementioned vehicle in a negligent and careless manner in the following

respects which, among others, may be shown at the trial of this cause:

        1.      In failing to keep a proper lookout and in willful and wanton disregard for the safety
                of persons and property in violation of TEX. TRANSP. CODE ANN. §545.053;

        2.      In failing to yield right-of-way from a stop sign;
____________________________________________________________________________________________
Plaintiff’s Original Petition, Jury Demand and Request for Disclosure              Page 2 of 6
                                                                  Electronically Filed
       Case 7:21-cv-00205 Document 1-3 Filed on 05/21/21 in TXSD Page   3 of 6
                                                                  4/19/2021 2:49 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Alexis Bonilla
                                           C-1484-21-H

        3.     In failing to timely make application of his brakes;

        4.     In failing to timely swerve or otherwise maneuver his vehicle so as to avoid the
               collision made the basis of this suit;

        5.     In failing to operate the vehicle in obedience to traffic laws and regulations;

        6.     Driver inattention; and

        7.     In failing to operate the vehicle in a reasonable and prudent manner.

5.1     Each of these acts and omissions, singularly or in combination with others, constitute

negligence which was the proximate cause of this incident, and the injuries sustained by the

Plaintiff.

      B. OMNI ENTERPRISES

5.2     The above-described collision was proximately caused by the negligence of Defendant

OMNI ENTERPRISES as a result of its negligent entrustment of the subject vehicle to Defendant

NATHANIEL YATES when it knew or should have known that he was not a safe driver.

5.3     Defendant NATHANIEL YATES was an agent and/or servant of Defendant OMNI

ENTERPRISES. As such, Defendant OMNI ENTERPRISES is responsible for the conduct of

Defendant NATHANIEL YATES due to the master-servant relationship which existed, and under

the doctrine of Respondeat Superior.

                                              VI.
                                            DAMAGES

6.0     Said elements of damage which Plaintiff seeks to recover from Defendants include

compensation for the following:

        1.     The physical pain and mental anguish sustained by Plaintiff from date of injury to
               the time of trial;

        2.     The physical pain and mental anguish that Plaintiff will suffer in the future;

        3.     Loss of earnings sustained by Plaintiff from date of injury to time of trial;
____________________________________________________________________________________________
Plaintiff’s Original Petition, Jury Demand and Request for Disclosure              Page 3 of 6
                                                                  Electronically Filed
       Case 7:21-cv-00205 Document 1-3 Filed on 05/21/21 in TXSD Page   4 of 6
                                                                  4/19/2021 2:49 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Alexis Bonilla
                                           C-1484-21-H

        4.      Loss of earnings and earning capacity reasonably anticipated to be suffered by
                Plaintiff in the future;

        5.      Reasonable and necessary medical expenses incurred by Plaintiff in the treatment of
                Plaintiff’s injuries from date of injury to time of trial;

        6.      Reasonable and necessary medical expenses reasonably anticipated to be sustained
                by Plaintiff in the future for treatment of Plaintiff’s injuries;

        7.      Past and future physical disfigurement; and

        8.      Past and future physical impairment.

                As such, Plaintiff affirmatively pleads that she seeks monetary relief over

$250,000.00 but not more than $1,000,000.00.

                                            VII.
                                   REQUEST FOR JURY TRIAL

7.0     Plaintiff requests a jury trial.

                                         VIII.
                              ALTERNATIVE PARAGRAPH NO. 1

8.0     In the alternative, Plaintiff would show that if any injury and/or condition from which she

currently suffers was pre-existing, then such condition was aggravated and/or exacerbated by the

negligence of the Defendants herein.

                                           IX.
                               ALTERNTIVE PARAGRAPH NO. 2

9.0     In the alternative, Plaintiff would show that if she suffers from any subsequent injury

and/or condition, then such injury and/or condition was aggravated and/or exacerbated by the

negligence of the Defendants herein.

                                            X.
                                  REQUEST FOR DISCLOSURE

10.0    Pursuant to Rule 194 of the Texas Rules of Civil Procedure, you are hereby requested to

disclose, within fifty (50) days of service of this document, the information or material described
____________________________________________________________________________________________
Plaintiff’s Original Petition, Jury Demand and Request for Disclosure              Page 4 of 6
                                                                  Electronically Filed
       Case 7:21-cv-00205 Document 1-3 Filed on 05/21/21 in TXSD Page   5 of 6
                                                                  4/19/2021 2:49 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Alexis Bonilla
                                           C-1484-21-H
below. Please serve your responses on counsel representing this Plaintiff, and produce true and

correct copies of all documents and other tangible items with your responses, in accordance with

Rule 194.4.

10.1    Plaintiff requests disclosure of the following, pursuant to Rules 194.2:

        (1)    the correct names of the parties to the lawsuit;

        (2)    the name, address, and telephone number of any potential parties;

        (3)    the legal theories and, in general, the factual bases of Defendant's claims or
               defenses;

        (4)    the amount and any method of calculating economic damages;

        (5)    the name, address, and telephone number of persons having knowledge of relevant
               facts, and a brief statement of each identified person's connection with the case;

        (6)    A copy-or a description by category and location-of all documents, electronically
               stored information, and tangible things that the Defendants have in their possession,
               custody or control, and may use to support its claims or defenses, unless the use
               would be solely for impeachment;

        (7)    any indemnity and insuring agreements described in Rule 192.3(f);

        (8)    any settlement agreements described in Rule 192.3(g);

        (9)    any witness statements described in Rule 192.3(h);

        (10)   in a suit alleging physical or mental injury and damages from the occurrence that is
               the subject of the case, all medical records and bills that are reasonably related to the
               injuries or damages asserted or, in lieu thereof, an authorization permitting the
               disclosure of such medical records and bills;

        (11)   in a suit alleging physical or mental injury and damages from the occurrence that
               is the subject of the case, all medical records and bills obtained by the responding
               party by virtue of an authorization furnished by the requesting party; and.

        (12)   the name, address, and telephone number of any person who may be designated as
               a responsible third party.
                                                XI.
                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that these Defendants be cited

____________________________________________________________________________________________
Plaintiff’s Original Petition, Jury Demand and Request for Disclosure              Page 5 of 6
                                              C-1 484-21 -H
      Case 7:21-cv-00205 Document 1-3 Filed on 05/21/21 in TXSD Page   6 of 6
                                                                 Electronically Filed
                                                                 4/19/2021 2:49 PM
                                                                                                Hidalgo County District Clerks
                                                                                                Reviewed By: Alexis Bonilla


t0   appear and answer herein, and that upon ﬁnal                 trial   hereof, Plaintiff recovers   ﬁom    said


Defendants, jointly and severally, a         sum over $250,000.00        but not more than $1,000,000.00, costs


of Court, pre-judgment and post-judgment            interest at the legal rate,   and demand for judgment for   all



other relief to   which the   Plaintiff deemed entitled.


                                                       Respectfully submitted,
                                                       NAVA LAW GROUP, P.c.




                                                       RICHARD JASON NAVA
                                                       SBN: 24083552
                                                       4909 Bissonnet St, Suite 100
                                                       Bellaire, Texas 77401
                                                        7 13/661-9900 Main
                                                        713/21 8-2425 Direct
                                                        713/666-5922 Facsimile
                                                       Email: esewicerin@stem—lawgroup.com


                                                       ATTORNEY FOR PLAINTIFF




Plaintiffs Original Petition, Jury   Demand and Request for Disclosure                                 Page 6 0f 6
